Citation Nr: 0813672	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2003 and August 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


REMAND

In written argument submitted in March 2008, the veteran's 
representative raised the issues of entitlement to service 
connection for peripheral neuropathy and dyslipidemia as 
secondary to diabetes mellitus and whether new and material 
evidence has been presented to reopen claims for service 
connection for erectile dysfunction, bilateral eye 
disability, and hypertension.  These matters are inextricably 
intertwined with the issues currently on appeal and should 
therefore be addressed by the originating agency before the 
Board decides the issues on appeal.

The Board also notes that although the veteran was provided a 
VA examination in March 2006 to determine the current degree 
of severity of his service-connected diabetes mellitus, the 
examiner did not specifically address whether the veteran 
must regulate his activities as a result of the diabetes 
mellitus.  In addition, although the veteran was also 
provided a VA examination in March 2006 to determine the 
current degree of severity of his service-connected post-
traumatic stress disorder (PTSD), neither of the March 2006 
examination reports specifically addresses whether the 
veteran's service-connected disabilities alone are sufficient 
render him unemployable.  The Board does note that the report 
of a July 2003 VA psychiatric examination appears to reflect 
the examiner's opinion that the veteran is unemployable due 
to PTSD.  

The Board also notes that the RO did not re-evaluate the 
veteran's PTSD on the basis of the March 2006 VA examination 
report, which reflects that the manifestations of the 
veteran's PTSD include suicidal ideation and auditory 
hallucinations, and that the examiner is of the opinion that 
the disorder is productive of serious impairment in 
occupational and social functioning.  This examination report 
suggests to the Board that the veteran's PTSD is more than 50 
percent disabling.   

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be provided any 
additional notice required under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007). 

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the appellant should be 
afforded a VA examination by a physician 
or physicians with appropriate expertise 
to determine the current degree of 
severity of his PTSD and diabetes 
mellitus, the nature and extent of any 
currently present complications of the 
diabetes mellitus, and whether the 
veteran's service-connected disabilities 
are sufficient by themselves to render 
him unemployable.  Any indicated studies 
should be performed, and the claims 
folders must be made available to and 
reviewed by the physician(s).  

The appropriate examiner should 
specifically address whether the veteran 
requires regulation of activities as a 
result of the diabetes.  In addition, the 
appropriate examiner should provide an 
opinion with respect to each of the 
following disorders as to whether there 
is a 50 percent or better probability 
that the disorder, if currently present, 
was caused or permanently worsened by the 
veteran's diabetes mellitus: eye 
disability, peripheral neuropathy, 
erectile dysfunction, and hypertension.  

An opinion should also be expressed as to 
whether the veteran's service-connected 
disabilities are sufficient by themselves 
to render the veteran unemployable.  

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the issues of entitlement to a 
rating in excess of 50 percent for PTSD, 
entitlement to service connection for 
dyslipidemia and peripheral neuropathy, 
and whether new and material evidence has 
been presented to reopen claims for 
service connection for bilateral eye 
disability, hypertension and erectile 
dysfunction.  The veteran should be 
informed of his appellate rights with 
respect to these determinations.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims for a 
higher initial rating for diabetes 
mellitus and a TDIU.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, a supplemental 
statement of the case should be issued, 
and the appellant and his representative 
should be afforded the requisite 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


